Escxiweiler, J.
It appears from the testimony of the defendant Hartmann, who alone acted for the defendants in the execution of the indemnity bond in question, that before it was signed he read it, and particularly the portion thereof quoted in the above statement of facts; that he then spoke to the agent at Green Bay, Mr. Fisk, concerning the expressed requirement for the payment of annual instalments of the premium. ' Then, upon-the oral assurance of Mr. Fisk to the effect that defendants had the promise of Mr. French, the representative of the Eldredge Agency acting on behalf of the plaintiff, that defendants would not be required in any event to pay more than one year’s premium, the defendants signed the instrument.
In this case there is no claim made that any fraud was perpetrated upon the defendants. By Hartmann’s testimony it appears that the defendants signed the written undertaking assuming that in so doing they could, under- the law, rely upon oral assurances by either of both of plaintiff’s agents *41that the same would not be enforced according to its plain terms. Such assumption was based upon a mistaken view, and even if false representations by plaintiff’s agent had been made as to the law it could not avail defendants. Jones, Ev. (2d ed.) §§ 25, 26. Having signed the written contract with full knowledge of its contents they became bound thereby, and oral testimony as to conversations and understandings to a contrary effect, prior to or at the time of the signing of such contract, was inadmissible. Edward T. Kelly Co. v. von Zakobiel, 168 Wis. 579, 580, 171 N. W. 75; John O’Brien L. Co. v. Wilkinson, 117 Wis. 468, 474, 94 N. W. 337; Jones, Ev. (2d ed.) § 434.
There being no other ground of defense presented, judgment for plaintiff should have been granted.
By the Court.- — Judgment reversed, and the cause remanded with directions to enter judgment in accordance with the prayer of the complaint.